Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US patent number 11,167,774. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are generally broader than those of the patent. Thus, any invention meeting the limitations of the patent claims would necessarily meet those of the instant application as well. Further, all the claimed limitations recited in the present application are transparently found in the Patent number 11167774 with obvious wording variations. 

Allowable Subject Matter
Claims 18-20 are objected as being allowable by overcoming the 112 obvious double patenting rejection. 

Claims, 7, 10 and 16-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 
Per claim 10, 16-20 all have similar limitations. FIX, Nespolo nor any other prior art of record teaches, wherein the notification causes a plurality of the perimeter lights of the shape to light up to convey that the notification information is relevant to more than one area of the host vehicle, wherein the display is disposed on a dynamic surface such that a rotational position, an absolute position, or both of the shape changes, and wherein the display is configured such that the perimeter lights are dynamic such that the perimeter lights transition with the dynamic surface such that the perimeter lights always respectively represent areas of the host vehicle based on a view of the shape by the occupant.

Per claim 7, Fix, Nespolo nor any other prior art of record teaches wherein the display is disposed on a steering wheel of the host vehicle, and wherein the perimeter lights comprise at least 8 perimeter lights comprising a first perimeter light at a top of the shape and representing a front of the host vehicle, a second perimeter light at a bottom of the shape and representing a back of the host vehicle, a third perimeter light at a left side of the shape and representing a left side of the host vehicle, a fourth perimeter light at a right side of the shape and representing a right side of the host vehicle, a fifth perimeter light at a top-left corner of the shape and representing a front-left corner of the host vehicle, a sixth perimeter light at a top-right corner of the shape and representing a front- right corner of the host vehicle, a seventh perimeter light at a bottom-left corner of the shape and representing a back-left corner of the host vehicle, and an eighth perimeter light at a bottom-right corner of the shape and representing a back-right corner of the host vehicle. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-9 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over FIX (US 2020/0284872) in view of Nespolo et al (US 2015/0314783).

Per claim 1, Fix teaches a system for providing warnings and notifications to an occupant in a host vehicle, the system comprising (Abstract and Fig. 1 teaches a vehicle display providing warning and notifications): 
a display comprising a shape that corresponds to an overhead view of the host vehicle, and perimeter lights around a perimeter of the shape, the perimeter lights respectively corresponding to areas of the host vehicle (Fig. 7 and paragraph 0048 teaches overhead vehicle view display united having plurality of lights to notify and alert the driver of an event from different directions); 
a processor in operable communication with the display (0074-0075 sensor/controller in communication with the display unit to process senses data); and 
[a storage medium in operable communication with the processor and having an application stored thereon that, when executed by the processor, causes the processor to]: 
receive host vehicle information from the host vehicle (0074 teaches receiving sensed data from the sensors within the vehicle); and 
send a notification to the display based on the host vehicle information received, causing at least one perimeter light of the display to light up in a manner that conveys notification information to the occupant of the vehicle based on the location of the at least one perimeter light (0051, Fig. 2, 8 and 9 teaches based on the sensed data, send a notification to illuminate the corresponding lights of the display to show which direction the warning/event is happening from). 
Fix doesn’t explicitly teach a storage medium in operable communication with the processor and having an application stored thereon that, when executed by the processor. 
However, in an analogous art, Nespolo teaches a system for informing driver of a vehicle of a surrounding hazard from plurality of different directions (abstract and Fig. 3-4b). Nespolo further teaches a storage medium in operable communication with the processor and having an application stored thereon that, when executed by the processor, causes the processor to (paragraph 0051 teaches memory in operable communication with the processor and display). Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art for Fix to use storage method of Nespolo. The rationale would be to store warning data for later use. 

Per claim 2, Fix in view of Nespolo doesn’t explicitly teach wherein the host vehicle is an electric vehicle.  
However, autonomous vehicles are known to have ADAS and warning systems. Therefore, examiner will take Official Notice that before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art to incorporate the display device of Fix and Nespolo in an autonomous vehicle to maximize safety of the individuals inside the vehicle. 

Per claim 3, Fix teaches wherein the display comprises exactly 2, exactly 4, exactly 8, exactly 16, exactly 64, or exactly 128 perimeter lights (Fig. 7, paragraph 0051 teaches 8 lights).  

Per claim 4, Fix in view of Nespolo teaches wherein the notification sent to the display is an Advanced Driver Assistance System (ADAS) warning (see paragraph 0004 of Nespolo), wherein the notification sent to the display causes the at least one perimeter light of the display to flash at a predetermined frequency, wherein the predetermined frequency is a first frequency if the notification is considered of low importance or no importance, wherein the predetermined frequency is a second J:\IEV\104D 1\Application\App-as-filed.docx/cr31IEV.104D1 frequency if the notification is considered of medium importance, and the predetermined frequency is a third frequency if the notification is considered of high importance, and wherein the second frequency is faster than the first frequency, and the third frequency is faster than the second frequency (0010, 0051-0052, 0054 and Fig. 20 teaches the notification to the display can be in plurality of different predetermined colors and frequency, depending on the severity and importance of the warning). 

Per claim 5, Fix teaches wherein the notification sent to the display causes the at least one perimeter light of the display to light up as a predetermined color, wherein the predetermined color is a first color if the notification is considered of low importance or no importance, wherein the predetermined color is a second color if the notification is considered of medium importance, and the predetermined color is a third color if the notification is considered of high importance, wherein the second color is yellow, and wherein the third color is red (0049, 0051-0052 and 0068 teaches lighting up plurality of the lights/warning devices based on a predetermined color based on importance and severity such as yellow, blue, or red).     

Per claim 6, Fix teaches wherein the shape has a geometric shape that is a quadrilateral, rounded-corner quadrilateral, oval, or ellipse (see paragraph 0050 and Figs. 5-7).  
Per claim 8, Fix teaches wherein the notification sent to the display causes a plurality of the perimeter lights of the display to light up to convey that the notification information is relevant to more than one area of the host vehicle (0048, 0026 and Fig. 15 and 15A teaches illuminate plurality of lights to convey information in different zones of the vehicle).   

Per claim 9, Fix in view of Nespolo teaches wherein the display is disposed on a steering wheel of the host vehicle, an instrument cluster of the host vehicle, a center display of the host vehicle, a heads-up display of the host vehicle, a dedicated surface of the host vehicle for providing warnings, a key-fob, or a smartphone screen (see Fig. 1 of Fix and Fig. 2 and paragraph 0055 of Nespolo that shows the display in the cluster).  

Per claim 11, Fix teaches comprising at least one sensor in operable communication with the processor, the at least one sensor being configured to obtain the host vehicle information and provide the host vehicle information to the processor, and wherein the at least one sensor comprises at least one of radar, a front-facing camera, a rear-facing camera, a side-facing camera, an ultrasonic sensor, a daylight sensor, an automatic headlight sensor, and lidar (paragraph 007 teaches radar sensor. Rejection of claim 1 teaches sensor communicating with the processor).  

Per claim 12, see rejection of claim 1. 
Per claim 13, see rejection of claim 2. 
Per claim 14, see rejection of claim 4 and 5. 
Per claim 15, see rejection of claim 8. 	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hada (US 2010/0123778) Fig. 1 and 2 teaches vehicle display corresponding to an overhead view of the host vehicle. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907. The examiner can normally be reached Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMEED ALIZADA/Primary Examiner, Art Unit 2685